 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE

 6
         SUNTRUST BANKS, INC.,
 7                               Plaintiff,
                                                             C19-1481 TSZ
 8            v.
                                                             MINUTE ORDER
 9       SEAKEEPER 70, LLC, et al.
10                               Defendants.

11
        The following Minute Order is made by direction of the Court, the Honorable
12 Thomas S. Zilly, United States District Judge:
             (1)    Plaintiff’s second motion for leave to serve by mail and for an extension of
13
     the time to effect service, docket no. 11, is GRANTED in part and DEFERRED in part,
     as follows.
14
                    (a)    The deadline for plaintiff to effect service is EXTENDED until
15            August 31, 2020.
16                   (b)     Plaintiff’s motion is otherwise DEFERRED. Amidst the current
              COVID-19 crisis, the Court will not authorize a means of service that might put
17            defendants, postal carriers, and/or others at risk. For service by mail to be
              effective, plaintiff must arrange for at least one copy of the summons and
18            complaint to be delivered to defendants’ “usual mailing address” and left with
              “a person of suitable age and discretion who is a resident, proprietor, or agent
19            thereof.” See RCW 4.28.080(17). 1 Such efforts are not consistent with the current
              social distancing and stay-at-home guidelines.
20

21
     1
         Plaintiff has also cited to Washington Court Rule (“CR”) 4(d)(4), which permits service by
22 mail in “circumstances justifying service by publication,” and requires that two copies of “the

23

     MINUTE ORDER - 1
 1                 (c)   The noting date for plaintiff’s motion is STRICKEN and will be
            reset when appropriate.
 2
          (2)      The Clerk is directed to send a copy of this Minute Order to all counsel of
 3 record.

 4          Dated this 2nd day of April, 2020.

 5                                                     William M. McCool
                                                       Clerk
 6
                                                       s/Karen Dews
 7                                                     Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21
   summons and other process” be mailed, one by “ordinary” first class, postage prepaid, mail and
   the other by “a form of mail requiring a signed receipt showing when and to whom it was
22 delivered.” CR 4(d)(4).

23

     MINUTE ORDER - 2
